On May 1, 2002, the defendant was sentenced to the following: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years suspended, for the offense of Conspiracy, a felony; Count II: Twenty (20) years in the Montana State Prison, to run concurrently with Count I, for the offense of Attempted Criminal Possession With Intent to Distribute, a felony; Count III: Twenty-five (25) years in the Montana State Prison, to run consecutive to Count I & II, for the offense of Operation of an Unlawful Clandestine Laboratory, a felony; and Ten (10) years in the Montana State Prison for Persistent Felony Offender Status, to run consecutive to Counts I - III.
On August 10, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Mathew Stevenson. The state was not represented.
Before hearing the application, counsel for the defendant advised the Sentence Review Division that he was recently appointed to represent the defendant and he wished to continue the sentence review hearing as he still has not received the sentencing transcripts and requires additional time to prepare for the sentence review hearing. Ravalli County Attorney, George Com, was notified prior to the hearing that there would be a request for a continuance in this matter.
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be continued to the next available hearings in November 2006.
Done in open Court this 10th day of August, 2006.
Alt. Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Alt. Member, Hon. Douglas Harkin.